FILED
                            NOT FOR PUBLICATION                               DEC 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10269

               Plaintiff - Appellee,              D.C. No. 4:10-cr-00470-SBA

  v.
                                                  MEMORANDUM *
LUCIO LERMA-LOPEZ, a.k.a. Ramon
Corrales, a.k.a. Lucie Lena, a.k.a.
Guadalupe Lerma, a.k.a. Rucio Lerma,
a.k.a. Jose Lerman, a.k.a. Juan Lopez,
a.k.a. Guadalupe Pena,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Lucio Lerma-Lopez appeals from the 33-month sentence imposed following

his guilty-plea conviction for illegal reentry following deportation, in violation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lerma-Lopez contends that the district court procedurally erred by failing to

interpret correctly the cultural assimilation Guideline, U.S.S.G. § 2L1.2 cmt. n.8.

This argument fails because, in declining to grant the departure based on Lerma-

Lopez’s significant criminal and deportation history, the court showed a correct

understanding of the Guideline. See U.S.S.G. § 2L1.2 cmt. n.8 (cultural

assimilation downward departure should only be considered where it is “not likely

to increase the risk to the public from further crimes of the defendant”).

      Lerma-Lopez also contends that his sentence is substantively unreasonable.

In light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, the bottom-of-the-Guidelines sentence is substantively reasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                   11-10269